IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00374-CV

COLLEGE STATION MEDICAL CENTER, LLC
D/B/A COLLEGE STATION MEDICAL CENTER,
                                    Appellants
v.

ELEANOR KILASPA AND WILLIAM KILASPA,
                                   Appellees



                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 13-002982-CV-85


                                       ORDER


       College Station Medical Center, LLC d/b/a College Station Medical Center’s

petition for permissive interlocutory appeal is granted. See TEX. R. APP. P. 28.3(k).

                                              PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed January 22, 2015
Do not publish
College Station Med. Ctr., LLC v. Kilaspa   Page 2